            Case 1:20-cv-00079-CRC Document 11 Filed 03/10/20 Page 1 of 2


                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 MBALAMINWE MWIMANZI,

                        Plaintiff,

                        v.                             Case No. 20-cv-79 (CRC)

 JOSHUA WILSON, et al.,

                        Defendants.

                                      SCHEDULING ORDER

       Upon consideration of the Parties’ [10] Joint Rule 16.3 Meet and Confer Statement, it is

hereby ORDERED that:

       1. Briefing and discovery in this case shall proceed according to the following schedule:

                Rule 26(a)(1)(A) Initial Disclosures                  April 24, 2020

                Motions for Leave to Amend or Join Parties            June 8, 2020

                Plaintiff’s Rule 26(a)(2) Expert Disclosures          July 8, 2020

                Responses to Rule 26(a)(2) Expert Disclosures         August 7, 2020

                Fact Discovery Deadline                               September 8, 2020

                Post-Discovery Status Conference                      September 15, 2020, 10:00 AM

       2.       The parties are to provide initial disclosures pursuant to Federal Rule of Civil

Procedure 26(a)(1)(A) unless they consent in writing to defer production of certain subcategories of

documents identified in the rule.

       3.       Fact discovery shall be completed by September 8, 2020. “Completed” means that

(a) interrogatories, requests for production of documents, and requests for admission must be served

such that responses will be due on or before the cutoff date specified above; (b) all discovery

depositions be completed by the cutoff date; and (c) all subpoenas duces tecum must be returnable
            Case 1:20-cv-00079-CRC Document 11 Filed 03/10/20 Page 2 of 2


on or before the cutoff date specified above.

       4.       Absent agreement of the parties or leave of the Court, the parties shall be limited to

no more than ten (10) non-party depositions, no more than twenty-five (25) interrogatories, and no

more than thirty (30) requests for admission per side.

       5.       No discovery motions may be filed without leave of the Court. In the event that a

discovery dispute arises, the parties shall make a good faith effort to resolve or narrow the areas of

disagreement. If the parties are unable to resolve the discovery dispute, the parties shall jointly call

chambers at (202) 354-3480 to arrange for a telephone conference with the Court. The Court will

either rule on the issue at the conclusion of the telephone conference or determine the manner in

which it will be handled. At least twenty-four (24) hours before the telephone conference, the

parties may be required to file with the Court a brief Joint Notice of Discovery Dispute

summarizing the parties’ respective positions.

       6.       Parties may not extend deadlines by stipulation. Parties must seek extensions by

motion.

       7.       The Court will hold a post-discovery status conference on September 15, 2020 at

10:00 a.m. in Courtroom 27A, at which it will set a schedule for summary judgment briefing, if

necessary. The parties are directed to Local Civil Rule 7(h) regarding the requirements for motions

for summary judgment and oppositions. Parties shall provide bound, tabbed courtesy copies of any

document constituting, supporting, or opposing a dispositive motion if said document, together with

its exhibits, attachments, declarations, and affidavits, is over one hundred (100) pages.




Date: March 10, 2020
                                                              CHRISTOPHER R. COOPER
                                                              United States District Judge

                                                   2
